
109.	 I should like to extend to Mr. Gaston Thorn our warmest congratulations on his election as President of this session of the General Assembly. These congratulations are an expression of our appreciation of his outstanding personality, which enjoys our complete respect, and which will undoubtedly ensure the success of this session, owing to his wisdom and guidance. Our appreciation also goes to his country, which has a special standing in Europe. I need not remind the Assembly of my country's desire to consolidate and strengthen its relations with all the friendly countries of Europe, which we consider to be the source of modern civilization and technology from which the entire world has benefited. I need hardly say that the Yemen Arab Republic is desirous of developing friendly relations with all the countries of the world on the basis of mutual respect and equality, in an attempt to establish positive and fruitful cooperation that will lay the foundations for world peace and co-operation.
110.	I should like also to express our appreciation of the valuable efforts of the Secretary-General, Mr. Kurt Waldheim, in carrying out his major tasks with such great sincerity, for which we thank him.
111.	My country would also like to extend a welcome to the three new States Members of our international Organization; their entry renders it more important and is one more step towards universality. On behalf of Yemen, I should like to congratulate the People's Republic of Mozambique, the Republic of Cape Verde and the Democratic Republic of Sao Tome and Principe and extend to them our sincerest wishes for a positive contribution to the work of the United Nations.
112.	The twenty-ninth session and the seventh special session of the General Assembly marked a tangible turning point in international relations. The Palestinian people have regained some of their usurped rights. On the level of economic and constructive co-operation the special session achieved many of its objectives. That special session was convened on the initiative of the President of Algeria, Mr. Houari Boumediene, while the success of the twenty-ninth regular session and the seventh special session was undoubtedly due to the efforts of his brilliant Minister for Foreign Affairs, Mr. Abdelaziz Bouteflika who presided over the two sessions and won the appreciation and admiration of us all.
113.	The present session is, like all sessions, dealing with many important topics. However, the Palestine cause is the focus of the attention of the Member States and of world public opinion as a whole because of the dangers inherent in that cause which threaten the Middle East and the entire world with a new explosion whose dimensions and effects it would be difficult to assess. It is well known that the land of the Palestinian people, who number nearly 4 million, is still usurped and that their legitimate rights are still trampled under foot. The majority of these people are suffering horrible repression under Israeli occupation,
while others lead a life of misery in their own lands and in refugee camps scattered in neighboring countries. Still another segment of the Palestinian population remains dispersed inside and outside the area.
114.	Israel, which has dispersed and removed the indigenous people by force from their land and which has usurped their property, continues to deny their rights, to prevent them from returning to their homes, trades and farms, to ignore their legitimate and recognized rights and to defy the relevant resolutions of the United Nations. You will recall that as a result of that defiance the Assembly, in resolution 3236 (XXIX), expressed particular awareness thereof, when it reaffirmed almost unanimously "the inalienable rights of the Palestinian people in Palestine", including its right "to national independence and sovereignty". The General Assembly also reaffirmed "the inalienable right of the Palestinians to return to their homes and property from which they have been displaced and uprooted".
115.	We should also like to remind the Assembly that the relevant resolutions of the United Nations last year and in previous years recognized that the Palestinian people is a principal party to the search for a durable and just peace in the Middle East. In order to find such a durable and just settlement of the Middle East question we must give the Palestinian people its full national rights, because in addition to complete withdrawal from occupied Arab territories, this is the core of the problem.
116.	We also note that the aforementioned resolution requested the Secretary-General to report to the General Assembly at its thirtieth session on the implementation of this historic decision. My delegation will study this report and express its opinion as to the steps it is necessary to take in order to restore the rights of and redress injustice to a people for whose unhappy fate the entire world is responsible, because its present situation contradicts the elementary rules of justice as well as the mores and principles of the United Nations.
117.	What is applicable to the usurped rights of the Palestinian people is also applicable to the usurped lands of three States Members of the United Nations which since 1967 have been under military occupation. Israel continues to ignore and defy all the international resolutions requesting it to withdraw from the territories which it has usurped by force of arms.
118.	It would be fitting for the international community to consider taking the deterrent measures provided for in United Nations documents in order finally to put an end to Israel's intransigence and defiance of United Nations resolutions.
119.	Can the Christian and Moslem worlds forget that the sacred city of Jerusalem is part of the occupied territories—Jerusalem with all its sacred buildings, its history, the position it holds and the spiritual meaning it has in the hearts of millions of Christians and Moslems? Is it possible that Jerusalem should remain occupied or that the occupation of the indivisible parts of the territories of three sovereign States should persist, and that the rights of the Palestinian people, which have been recognized by the entire world, should continue to be ignored without such a position leading to an explosion that would impede any
effort aimed at establishing a durable and just peace, thus threatening the whole region and the entire world with grave dangers?
120.	We must refer on this occasion to the new, advanced, additional weapons which Israel is to receive and with which it will threaten the entire area, weapons capable of carrying nuclear warheads, weapons of mass destruction. I should like to point out that the provision of such weapons, the cost of which runs into thousands of millions of dollars, would encourage Israel to continue its occupation of Arab lands and to ignore inalienable and legitimate rights.
121.	I should like to repeat once more what has been said from this very rostrum by the Minister for Foreign Affairs of Kuwait. He said that "The totality of American commitments to Israel constitutes an ominous precedent; it strengthens Israel's determination to resist withdrawal from the other occupied Arab territories ..." [2368th meeting, para. 141]. This topic is one of great concern to the Yemen Arab Republic because it impedes the efforts that are needed to find a just solution, encourages the aggressor to cling to the fruits of his aggression and may further encourage Israel to continue the pastime of political blackmail it has specialized in, finding in the Zionist circles that support it a means of acquiring all it asks for, freely, unconditionally and without making any concessions.
122.	This continued response to the Israeli policy of political blackmail at the expense of the national interests of others will deepen doubts and lead to great disappointments, The world, since the beginning of this year, has witnessed many conferences and meetings at various levels, and the policy of detente has made great strides forward thanks to the Helsinki agreement. My country, which believes in the benefits of international co-operation, has welcomed and contributed to many of these regional and international conferences such as the conferences of non-aligned countries. My country has also given particular attention to the noble and human task carried out by the Islamic Conference and we hope that that body will be able to participate in the activities of the United Nations as an observer.
123.	I am happy to state that my Government attaches particular importance to the agenda item concerning the strengthening of respect for the rules of international law in relations between States and the consolidation of the role of the United Nations in this respect because we uphold the principles of international peace and security, which should be respected to enable the entire world to enjoy stability and permit the developing nations to undertake the projects that are vital to ensure their rebirth and development. This development, which the Yemen Arab Republic is exerting every effort to carry out with the necessary speed and sincerity, is the target that our President, Ibrahim Al-Hamdi, has placed at the head of the list of national aspirations he is trying to fulfill. We also hope that the international community will be able to find ways and means to strengthen the role of the United Nations so that it may carry out its task of safeguarding and consolidating peace by obliging those who rebel against and defy its decisions to respect the rules and obligations of the United Nations and of international law.
124.	Yemen joined the other countries of the third world at the Lima Conference. It also participated with great care and attention in the seventh special session of the Assembly, devoted to the search for a new world economic order built on justice and positivity. We welcome resolution 3362 (S-VII) adopted by the General Assembly at the end of the session, as well as the Charter of Economic Rights and Duties of States, which, if respected by the developed and rich countries, will bridge the gap that currently divides them from the developing States.
125.	I turn now to the subject of the law of the sea. When the General Assembly adopted its historic decision which, by its letter and spirit, declared that the sea-bed and ocean floor and the subsoil thereof beyond the limits of national jurisdiction were the common heritage of mankind [resolution 2749 (XXV)], the international community took a courageous step forward. It was one of the most just and equitable decisions taken by the United Nations, in our view, because that was the first time since the inception of the Organization that a decision had been taken whereby 70 per cent of the earth would be subject to new and just concepts of equality for all with respect to rights and equitable distribution of resources.
126.	The Yemen Arab Republic has shown great interest in the Committee on the Peaceful Uses of the Sea-bed and the Ocean Floor beyond the Limits of National Jurdisdiction, as well as in the first, second and third sessions of the Third United Nations Conference on the Law of the Sea. Yemen adheres to the principle of the exercise of sovereignty over territorial waters on the basis of the just resolutions adopted by the African States and the non-aligned countries, all of which affirmed that principle to which we all adhere.
127.	Our adherence to the principle of innocent passage basically arises out of our recognition of the right of coastal States to exercise sovereignty over their under-water land, irrespective of whether there is an international waterway through their territorial waters. It is, of course, obvious that our acceptance of this concept does not mean that the coastal States have the right to impede the freedom of trade or other navigation on the contrary. However, military passage through territorial waters must be subject to conditions, some of which are nominal only, that give the coastal State the right to exercise its national sovereignty and the sense that it is doing so. Those conditions will, when necessary, enable it to ensure its peace and security.
128.	We also consider that total ownership by the coastal States of mineral, fish and other resources of the economic zone, whether in the sea-bed, the ocean floor or the subsoil thereof, should be very clearly specified in the provisions of the law of the sea which is currently being elaborated. We are looking forward with great optimism and open-mindedness to the fourth session of the United Nations Conference on the Law of the Sea to be held next spring. We shall welcome all opinions provided they do not deprive us of our right to exercise sovereignty over our territorial waters, wherever those coastal waters may be, and do
not hinder our freedom of exploitation in waters of our economic zone.
129.	The Yemen Arab Republic was one of the countries which participated with great interest in the first, second and third sessions of the United Nations Conference on Trade and Development [UNCTAD]. It continues to devote particular attention to that organization, because Yemen has felt optimistic over the future of UNCTAD ever since its establishment in 1964. Indeed, we consider it an excellent forum in which to draw up practical measures that may eventually narrow the gulf separating the rich, developed countries from the deprived, developing countries. In fact, UNCTAD has, during its three sessions, adopted positive and practical resolutions and, although its decisions have been implemented only partially to date, we feel that the advanced, rich countries will implement the resolutions already adopted and any subsequent ones, because a just distribution of wealth is in the common interests of all mankind; the rich cannot continue to exploit others ad infinitum.
130.	Among the causes occupying the full attention of Yemen, its Government and people are the struggles for freedom and national independence, for the elimination of racial discrimination and for a decrease of spheres of influence. It is therefore my responsibility and duty to deal with the following issues. My Government wishes to express great satisfaction over the end of the cruel and bitter war that afflicted three Asian States, namely the Democratic Republic of Viet Nam, the Republic of Viet Nam and Cambodia. We hope those three countries will be successful in rebuilding what has been destroyed by the war and healing its wounds. At the same time, we consider it necessary for the world as a whole to contribute to that noble human task.
131.	We also firmly support the legitimate applications of the two Viet Nam for membership in the United Nations.
132.	The Yemen Arab Republic has taken particular care to exercise its right to membership in the/Id Hoc Committee on the Indian Ocean. We did so in the interest of excluding great-Power military rivalry from that critically important part of the world, which has become a natural passageway for the super-tankers that carry a vital source of energy, whose importance is clear to all whether in peace, in disturbances or in war.
133.	Yemen has participated, and will continue to participate in the consultations that began last year on the holding of a conference to consider aspects of the question of peace in that part of the world. It is an area that is gaining in importance with the growing number of weapons that are continually being grouped there, the great fleets and the bases that the great Powers compete with each other to establish here and there in the outlying parts of the ocean and on its strategic islands.
134.	With the same aim of ensuring peace and averting the scourge of a destructive war in our area of increasingly strategic importance, the Yemen Arab Republic favors the adoption of the wise and responsible draft resolution submitted by Iran which would declare the Middle East a nuclear-weapon-free zone.
My delegation will follow this draft resolution with great care and attention.
135.	The Yemen Arab Republic, its Government and its people wholly condemn the racist policy of South Africa which contravenes all principles and concepts of our modern age, as well as the Universal Declaration of Human Rights. We shall continue to denounce this racist policy from which African peoples are suffering because the Pretoria Government insists on continuing to practise its criminal policies in contravention of basic human rights. Pretoria arrogantly defies all international mores and charters.
136.	The Government of the Yemen Arab Republic and its people affirm that more effective and positive action should be taken to put an end to these unjust acts and to force the Government of South Africa to comply with the many resolutions adopted by the United Nations.
137.	From the same starting point, my country also condemns the illegal racist minority regime in Southern Rhodesia and fully supports the rights of the people of Zimbabwe to exercise their legitimate right to self-determination and sovereignty. My Government also fully supports the effective steps adopted by the General Assembly to terminate the illegal occupation of Namibia by South Africa. More effective steps should be taken to put an end to this illegal occupation and to grant the people of Namibia their full right to independence and self-determination:
138.	Last year we called upon friendly Spain and we do so once again now to put an end to its domination of the Rio de Oro and Sakiet A1 Hamra, which is Western Sahara under Spanish occupation. Such an initiative by the Government of Spain would remove the threat of tension from the area and would strengthen the traditional relationship between Spain and the Arab countries.
139.	In conclusion, I should like to express the wishes and hopes of the Yemen Arab Republic that peace and security will be consolidated in the world through the strengthening of the authority of our international Organization, which, through the 30 years of its existence, has proved to be the best means of avoiding wars and disasters. My Government will support all efforts to enhance the authority and improve the efficiency of the United Nations so that it may be what we have always wished it to be, that is, a practical instrument for ensuring peace built on justice and equality of the rights and duties of all States, in spite of the negative aspects from which the small and developing countries have suffered. Those negative aspects have encouraged and continue to encourage some States to ignore resolutions adopted by the General Assembly either unanimously or by overwhelming majorities. I am referring to racist Governments with Fascist trends, such as those of South Africa, Southern Rhodesia and Israel. In spite of that, the United Nations will remain the means whereby the peoples of the world can solve their problems and find victory for their just causes.




